t c memo united_states tax_court mardi rustam petitioner v commissioner of internal revenue respondent docket no 3316-04l filed date stephen m lopez for petitioner john d faucher for respondent memorandum opinion wells judge this case is before the court on respondent’s motion to dismiss for lack of jurisdiction and petitioner’s motion for award of reasonable_litigation_costs unless otherwise noted all section references are to the internal 1the parties appeared via video conference from los angeles cal presenting oral arguments on the instant motions to the court sitting in washington d c revenue code as amended and all rule references are to the tax_court rules_of_practice and procedure background at the time of filing his petition petitioner resided in toluca lake california on date respondent’s appeals_office issued a notice_of_determination concerning collection action s under sec_6320 and or determining that a proposed levy to recover a sec_6672 trust fund penalty liability with respect to petitioner’s tax_year was appropriate the first page of the notice_of_determination stated if you want to dispute this determination in court you must file a petition with the united_states tax_court for a redetermination within days from the date of this letter the time limit for filing your petition is fixed by law the courts cannot consider your case if you file late if the court determines that you made your sec_6672 failure_to_collect_and_pay_over_tax or attempt_to_evade_or_defeat_tax a general_rule -- any person required to collect truthfully account for and pay over any_tax imposed by this title who willfully fails to collect such tax or truthfully account for and pay over such tax or willfully attempts in any manner to evade or defeat any such tax or the payment thereof shall in addition to other penalties provided by law be liable to a penalty equal to the total amount of the tax evaded or not collected or not accounted for and paid over no penalty shall be imposed under sec_6653 or part ii of subchapter_a of chapter for any offense to which this section is applicable petition to the wrong court you will have days after such determination to file with the correct court emphasis added petitioner subsequently petitioned this court for review pursuant to sec_6330 petitioner contended that he was not liable for the underlying tax_liability because he was not a responsible_person for purposes of collecting accounting for and paying over taxes as required by sec_6671 and sec_6672 before answering the petition respondent filed a motion to dismiss for lack of jurisdiction pursuant to sec_6330 and rule in response petitioner filed an opposition subsequently petitioner filed a motion for award of reasonable_litigation_costs on date the parties presented oral arguments before this court with regard to respondent’s motion to dismiss for lack of jurisdiction and petitioner’s motion for award of reasonable_litigation_costs motion to dismiss for lack of jurisdiction discussion sec_6330 provides persons liable for tax with the right to a hearing with the commissioner’s appeals_office before the secretary may levy upon the property of such persons the sec_6330 notice and opportunity for hearing before levy a requirement of notice before levy -- in general --no levy may be made on any property or right to property of any person unless the continued determination of the commissioner’s appeals_office is subject_to judicial review pursuant to sec_6330 sec_6330 proceeding after hearing -- judicial review of determination --the person may within days of a determination under this section appeal such determination-- a to the tax_court and the tax_court shall have jurisdiction with respect to such matter or b if the tax_court does not have jurisdiction of the underlying tax_liability to a district_court of the united_states if a court determines that the appeal was to an incorrect court a person shall have days after the court determination to file such appeal with the correct court the jurisdiction of this court to review administrative determinations with respect to levy actions therefore is limited to actions in which we have jurisdiction of the underlying tax_liability see sec_6330 petitioner does not argue that this court has jurisdiction over the underlying sec_6672 liability that is the subject of continued secretary has notified such person in writing of their right to a hearing under this section before such levy is made b right to fair hearing -- in general --if the person requests a hearing such hearing shall be held by the internal_revenue_service office of appeals respondent’s collection action rather petitioner contends that respondent waived the right to challenge this court’s jurisdiction by stating on the notice_of_determination that the proper method for disputing the determination was to file a petition with this court petitioner’s contention is without merit we previously have held that this court lacks jurisdiction to determine the liability of taxpayers with respect to penalties imposed by sec_6672 114_tc_171 77_tc_1255 60_tc_977 in moore v commissioner supra pincite we stated sec_6672 contemplates that the federal district_court or the court of federal claims shall have jurisdiction to determine a taxpayer’s liability for a penalty imposed under that section the tax_court does not have jurisdiction 4whereas sec_6672 imposes procedural requirements for refund suits in u s district courts and the u s court of federal claims sec_6672 makes no reference to the jurisdictional authority of this court sec_6672 provides suit must be brought to determine liability for penalty --if within days after the day on which his claim_for_refund with respect to any penalty under subsection a is denied the person described in paragraph fails to begin a proceeding in the appropriate united_states district_court or in the court of claims for the determination of his liability for such penalty paragraph shall cease to apply continued the right to question the jurisdiction of this court cannot be waived by the actions or inactions of a party 114_tc_268 affd 22_fedappx_837 9th cir consequently respondent did not waive the right to challenge our jurisdiction over the underlying tax_liability by instructing petitioner that the proper method for disputing the determination was for petitioner to file a petition with this court for the foregoing reasons we conclude that this court lacks jurisdiction over the underlying sec_6672 penalty in the instant case and that respondent’s motion to dismiss must be granted petitioner however is not necessarily without continued with respect to such penalty effective on the day following the close of the 30-day period referred to in this paragraph 5petitioner also contends that respondent’s motion to dismiss is premature because respondent failed to notify petitioner or petitioner’s counsel before the filing of the motion pursuant to rule a leaving petitioner with no opportunity to object to the motion this contention lacks merit rule a provides a form and content of motion an application to the court for an order shall be by motion in writing which shall state with particularity the grounds therefor and shall set forth the relief or order sought the motion shall show that prior notice thereof has been given to each other party or counsel for each other party and shall state whether there is any objection to the motion if a motion does not include such a statement the court will assume that there is an objection to the motion continued remedy pursuant to sec_6330 petitioner ha sec_30 days to file an appeal with the appropriate u s district_court motion for reasonable_litigation_costs sec_7430 provides that the prevailing_party in a court_proceeding brought by or against the united_states in connection with the determination or collection of a tax interest or penalty may recover reasonable_litigation_costs sec_7430 defines prevailing_party as follows prevailing_party -- a in general --the term prevailing_party means any party in any proceeding to which subsection a applies other than the united_states or any creditor of the taxpayer involved -- continued where notice of a motion is not provided objection to the motion is assumed by this court id accordingly petitioner’s objection to respondent’s motion to dismiss was assumed and petitioner has been permitted ample opportunity to voice the objection to this court sec_7430 provides in part sec_7430 awarding of costs and certain fees a in general --in any court_proceeding which is brought by or against the united_states in connection with the determination collection_or_refund_of_any_tax interest or penalty under this title the prevailing_party may be awarded a judgment or a settlement for-- reasonable_litigation_costs incurred in connection with such court_proceeding i which-- i has substantially prevailed with respect to the amount in controversy or ii has substantially prevailed with respect to the most significant issue or set of issues presented and ii which meets the requirements of the 1st sentence of section d b of title united_states_code as in effect on date except to the extent differing procedures are established by rule_of court and meets the requirements of section d b of such title as so in effect sec_7430 effectively limits the award of litigation costs to parties with net_worth of dollar_figure million or less 89_tc_784 consequently to qualify as the prevailing_party pursuant to sec_7430 a party must inter alia substantially prevail with respect to either the amount in controversy or the most significant issue or set of issues presented and satisfy the dollar_figure million net_worth limitation the taxpayer bears the burden of proving that the foregoing two requirements have been satisfied rule e 88_tc_492 sec_7430 provides the following exception to 7rule b requires that a motion for award of reasonable_litigation_costs contain a statement supported by an affidavit of the moving party that the moving party meets the net_worth requirement the definition of prevailing_party b exception if united_states establishes that its position was substantially justified -- i general_rule --a party shall not be treated as the prevailing_party in a proceeding to which subsection a applies if the united_states establishes that the position_of_the_united_states in the proceeding was substantially justified consequently a party that satisfies the sec_7430 definition of prevailing_party is not treated as the prevailing_party if the united_states establishes that its position in the proceeding was substantially justified sec_7430 reasonable_litigation_costs include reasonable court costs and reasonable attorney’s fees such costs and fees must be sec_7430 definitions --for purposes of this section-- reasonable_litigation_costs --the term reasonable_litigation_costs includes-- a reasonable court costs and b based upon prevailing market rates for the kind or quality of services furnished-- i the reasonable expenses of expert witnesses in connection with a court_proceeding except that no expert witness shall be compensated at a rate in excess of the highest_rate of compensation_for expert witnesses paid_by the united_states ii the reasonable cost of any study analysis engineering report test or project which is found by the court to be necessary for the preparation of the party’s case and iii reasonable fees paid_or_incurred for continued based on prevailing market rates sec_7430 attorney’s fees generally are capped at dollar_figure per hour with an adjustment for inflation sec_7430 we understand petitioner’s position to be that he substantially prevailed with respect to the most significant issue or set of issues presented pursuant to sec_7430 without elaboration petitioner contends that he prevailed with respect to respondent’s motion to dismiss or with respect to petitioner’s own motion for reasonable_litigation_costs petitioner makes no contention as to whether the position of respondent was substantially justified or whether petitioner satisfied the net_worth requirements of sec_7430 petitioner requests litigation costs of continued the services of attorneys in connection with the court_proceeding except that such fees shall not be in excess of dollar_figure per hour unless the court determines that an increase in the cost of living or a special factor such as the limited availability of qualified attorneys for such proceeding the difficulty of the issues presented in the case or the local availability of tax expertise justifies a higher rate in the case of any calendar_year beginning after the dollar amount referred to in clause iii shall be increased by an amount equal to such dollar amount multiplied by the cost-of-living adjustment determined under sec_1 for such calendar_year by substituting calendar_year for calendar_year in subparagraph b thereof if any dollar amount after being increased under the preceding sentence is not a multiple of dollar_figure such dollar amount shall be rounded to the nearest multiple of dollar_figure dollar_figure which represents dollar_figure hours_of_service billed at dollar_figure per hour together with various miscellaneous costs petitioner does not contend however that special factors justify the payment of attorney’s fees at a rate higher than that prescribed by sec_7430 we will deny petitioner’s motion the only issue presented by respondent’s motion to dismiss for lack of jurisdiction is whether this court has jurisdiction over the collection of petitioner’s sec_6672 penalty liabilitydollar_figure see sec_7430 as noted above petitioner did not substantially prevail with respect to that issuedollar_figure furthermore petitioner failed to demonstrate that his net_worth does not exceed dollar_figure million pursuant to sec_7430 consequently petitioner is not the prevailing_party in the proceeding before us even if petitioner were the prevailing_party respondent’s 9in addition to billing petitioner dollar_figure per hour for dollar_figure hours_of_service petitioner’s counsel states that he advanced costs of dollar_figure for filing the petition and dollar_figure for postage copying and faxes petitioner’s counsel added anticipated court parking costs of dollar_figure and the dollar_figure cost of federal express filing the amended motion to the litigation cost total 10we note that respondent has not yet filed an answer in this case consequently respondent’s only position with respect to petitioner’s sec_6672 liability is that this court lacks jurisdiction over the issue see sec_7430 11although petitioner contends that he prevailed with respect to the motion for litigation costs that argument is circular and we will not consider it position in the motion to dismiss for lack of jurisdiction was substantially justified as we held above we lack jurisdiction with respect to respondent’s attempt to collect the sec_6672 penalty from petitioner see 114_tc_171 consequently petitioner is not the prevailing_party in the proceeding before us for the foregoing reasons petitioner is not entitled to an award of reasonable_litigation_costs by this courtdollar_figure conclusion we conclude that respondent’s motion to dismiss must be granted because this court lacks jurisdiction over respondent’s collection of the underlying sec_6672 liability from petitioner we further conclude that petitioner’s motion for costs must be denied because petitioner is not the prevailing partydollar_figure we have considered all remaining arguments and to the 12we also note that sec_7430 permits the award of attorney’s fees in excess of the prescribed limitation only where a special factor justifies a higher rate petitioner’s claimed rate of dollar_figure per hour far exceeds the prescribed limitation and petitioner has not demonstrated any special factor justifying such a rate see sec_7430 13we sympathize with petitioner’s argument that respondent’s notice_of_determination erroneously directed him to this court we do not know whether petitioner will refile this case in the district_court if he does we express no view herein as to whether he would substantially prevail on the sec_6672 issue and otherwise qualify for an award of litigation costs however if he is otherwise entitled to such an award we do not intend our holding that he did not substantially prevail on the jurisdictional issue in this court to affect whether the district continued extent not addressed above conclude that they are irrelevant or without merit to reflect the foregoing an order and order of dismissal for lack of jurisdiction will be entered and petitioner’s motion for award of litigation costs as amended will be denied continued court includes costs petitioner incurred in this court in an award under sec_7430
